IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GRANGE MUTUAL CASUALTY               : No. 159 WAL 2020
COMPANY,                             :
                                     :
                  Petitioner         : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court
                                     :
            v.                       :
                                     :
                                     :
MILANO ENTERPRISES, INC. F/K/A PIZZA :
MILANO ENTERPRISES, INC., PIZZA      :
MILANO, INC. T/D/B/A PIZZA MILANO,   :
SEA ENTERPRISES, LLC T/D/B/A         :
MILANO PIZZA MARKET, AND ASHLEY      :
TAIT, INDIVIDUALLY AND AS            :
ADMINISTRATOR OF THE ESTATE OF       :
CAROL TAIT A/K/A CAROL LOWREY-TAIT, :
DECEASED, LEE KRENKE AND             :
CHARLENE KRENKE AS CO-               :
ADMINISTRATORS OF THE ESTATE OF      :
STEVEN VINCENT KRENKE, DECEASED, :
LEE KRENKE, CHARLENE KRENKE, AND :
MICHAEL KRENKE, INDIVIDUALLY,        :
                                     :
                  Respondents


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.